Fourth Court of Appeals
                               San Antonio, Texas
                                    February 4, 2019

                                  No. 04-19-00018-CV

      THE MAYAN AT SAN MARCOS RIVER, LLC and City of Martindale, Texas,
                             Appellants

                                            v.

                          CITY OF SAN MARCOS, TEXAS,
                                    Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 18-0958-CV-A
                       Honorable Jessica Crawford, Judge Presiding


                                     ORDER
    Appellants’ joint motion for extension of time to file their respective briefs is
GRANTED. Appellants’ briefs are due February 25, 2019.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court